DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,824,818.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are broader variation of the patented claims.	Claims 1-11 and 14-19 of the instant application is anticipated by patent claims 1-17, in that claims 1-17 of the patent contains all the limitations of claims 1-11 and 14-19 of the instant application. Claims 1-11 and 14-19 of the instant application therefore are not patently distinct from the earlier patent and as such are unpatentable for obvious-type double patenting.
The claims are similar except for the patent claims are narrower than the instant application. In the patented claims, it recites: “…training a joint model using the multi-intent training corpus comprising synthetic multi-intent utterances, wherein the joint model perform multiple distinct machine learning tasks, the joint model comprising an intent machine learning classifier that predicts an intent label for a target utterance and a slot segment machine learning model that predicts a slot label that identifies a semantic concept of a given segment of the target utterance; receiving an input multi-.

Claim Objections
Claims 2, 6, 11, 14-15, and 18-19 are objected to because of the following informalities:
In Claims 2, 6, and 18, "a distinct conjunction term" should be corrected to read --the distinct conjunction term-- as antecedence for this term has previously been provided in parent claim 1.
In Claim 11, "the joint model perform" should be corrected to read --the joint model performs--.
In Claim 14, it appears that the numerical identifier "(i)" should be located after "a combination of".
In Claim 15, the second instance of "an aggregated span threshold" should be corrected to read --the aggregated span threshold-- as antecedence for this term is found earlier in the claim.
In Claim 19, the functions associated with the training data synthesis module should be respectively corrected to read --constructing--, --selecting--, --probabilistically selecting--, --probabilistically selecting or not selecting--, and --constructing--.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (U.S. PG Publication:  2018/0018589) in view of Kim et al ("Two-stage Multi-Intent Detection for Spoken Language Understanding," 2016).
With respect to Claim 1, Fink discloses:
Identifying a first corpus of utterances comprising a plurality of distinct single-intent in-domain utterances (identifying a first received corpus/dictionary comprising a plurality of distinct single intent first domain written utterances, Paragraphs 0012-0014; Fig. 1, Element 132); 
Identifying a second corpus of utterances comprising a plurality of distinct single- intent out-of-domain utterances (identifying a received additional single intent domain corpus/dictionary comprising utterances that do not belong to the first intent (i.e., out-of-the-first-domain) written utterances (see “at least two dictionaries" and "at least one domain-specific dictionary"), Paragraphs 0012-0014; Fig. 1, Element 132); 
Identifying a third corpus comprising a plurality of distinct conjunction terms (identifying a received additional general language dictionary including a plurality of distinct “conjunctions”, Paragraphs 0012-0014; Fig. 1, Element 134); 
Forming, by the machine learning-based dialogue system, a multi-intent training corpus comprising synthetic multi-intent utterances (machine learning dialogue statement model that utilizes training data resulting from a combination of domain-specific dictionaries and a general dictionary to learn multi-domain statements (through the use of the multiple domain dictionaries), Paragraphs 0012 and 0019-0020; Fig. 1, Element 142), wherein forming each distinct multi-intent utterance of the multi-intent training corpus includes: 
Selecting a first distinct in-domain utterance from the plurality of distinct single-intent in-domain utterances of the first corpus of utterances (adding one or more words from the first domain dictionary to an initially empty test data written statement, Paragraphs 0014-0015); 
Probabilistically selecting one of a first out-of-domain utterance from the second corpus of utterances and a second in-domain utterance from the first corpus of utterances (statistically adding one or more “next” words which are likely from the other domain dictionary for the training statement or another “next” words from the first domain dictionary, Paragraphs 0014-0017); 
Probabilistically selecting or not selecting a distinct conjunction term from the third corpus of conjunction terms (statistically adding one or more “next” words which are likely from the conjunctions in the general language dictionary, Paragraphs 0014-0017); and 
Forming a synthetic multi-intent utterance including appending the first in-domain utterance with one of the first out-of-domain utterance from the second corpus of utterances and the second in-domain utterance from the first corpus of utterances (the machine learning generated corpus is synthesized by appending the first domain dictionary second token or the second domain dictionary token to the first domain dictionary first token along with the general language dictionary conjunction, Paragraphs 0014-0017; Fig. 1, Element 140).
Although Fink suggests that the more than one domain-specific utterance dictionaries may be utilized in generating a machine learning corpus that would be multi-intent due to the use of the more than one domain-specific dictionaries, Kim more clearly indicates that multi-intent training data for a spoken dialog system is generated by concatenating combinations of single intent utterances along with or without a conjunction from a conjunction dictionary (Section 1, Page 11378; Section 4.2.1, Pages 11384-11385; Section 5.1, Pages 11386-11387; Fig. 4).
Fink and Kim are analogous art because they are from a similar field of endeavor in the training natural language processing systems.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Fink with the combination of single intent utterances to create a multi-intent utterance as taught by Kim in order to provide a predictable result in the form of utilizing the training data of Fink in a practical application which allows a user to interact with a dialogue system in (Kim, Abstract).
With respect to Claim 2, Fink further discloses:
Identifying a conjunction-inclusion probability that a conjunction term would be appended to the first distinct in-domain utterance; and if the conjunction-inclusion probability satisfies or exceeds a conjunction-inclusion threshold, randomly selecting a distinct conjunction term from the plurality of distinct conjunction terms of the third corpus (determining the likelihood of a next position in the form of a general dictionary conjunction which has been randomly selected as an addition to the first in-domain written utterance which would require some sufficient level of probability (i.e., satisfy a threshold), Paragraphs 0014-0017; note that while this limitation (i.e., “if the conjunction-inclusion probability satisfies or exceeds a conjunction-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)).
With respect to Claim 3, Fink further discloses:
Identifying an out-of-domain-inclusion probability that an out-of-domain utterance would be appended to the first distinct in-domain utterance, wherein if the out-of-domain-inclusion probability satisfies or exceeds an out-of-domain-inclusion threshold, randomly selecting a first distinct out-of-domain utterance from the plurality of distinct single-intent out-of-domain utterances of the second corpus of utterances (determining the likelihood of a next position in the form of the other domain dictionary entry which has been randomly selected as an addition to the first in-domain written utterance which would require some sufficient level of probability (i.e., satisfy a threshold), Paragraphs 0014-0017; note that while this limitation (i.e., “if the out-of-domain-inclusion probability satisfies or exceeds a conjunction-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)).
With respect to Claim 4, Fink further discloses:
In response to selecting the first distinct out-of-domain utterance, concatenating the distinct conjunction term to a boundary of the first in-domain utterance and Page 40 of 50CLNC-Po9-US2 concatenating the first distinct out-of-domain utterance after the distinct conjunction term (when the sufficient level of probability has been satisfied, the other domain dictionary entry is appended/concatenated to the in-domain string portion at the end/boundary of the first in-domain utterance, Paragraphs 0014-0017; note that this limitation further depends upon the contingent limitation of claim 3, and thus, the Ex parte Schulhauser analysis also applies to this claim by virtue of its dependency).
With respect to Claim 5, Fink further discloses:
Identifying an out-of-domain-inclusion probability that an out-of-domain utterance would be appended to the first distinct in-domain utterance, wherein if the out-of-domain-inclusion probability does not satisfy the out-of-domain-inclusion threshold, randomly selecting a second distinct in-domain utterance from the plurality of distinct single-intent in-domain utterances of the first corpus of utterances (if a position addition in the form of an other domain dictionary entry does not make sense via the lack of a sufficient probability (i.e., does not satisfy some required threshold), another addition is selected randomly which includes a second in-domain entry among a next possibility, Paragraphs 0014-0017; note that while this limitation (i.e., “if the out-of-domain-inclusion probability does not satisfy the out-of-domain-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)).
With respect to Claim 6, Fink further discloses:
Identifying a conjunction-inclusion probability that a conjunction term would be appended to the first distinct in-domain utterance; If the conjunction-inclusion probability satisfies or exceeds a conjunction-inclusion threshold, randomly selecting a distinct conjunction term from the plurality of distinct conjunction terms of the third corpus (determining the likelihood of a next position in the form of a general dictionary conjunction which has been randomly selected as an addition to the first in-domain written utterance which would require some sufficient level of probability (i.e., satisfy a threshold), Paragraphs 0014-0017; note that while this limitation (i.e., “if the conjunction-inclusion probability satisfies or exceeds a conjunction-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)); 
(determining the likelihood of a next position in the form of the other domain dictionary entry which has been randomly selected as an addition to the first in-domain written utterance which would require some sufficient level of probability (i.e., satisfy a threshold), Paragraphs 0014-0017; note that while this limitation (i.e., “if the out-of-domain-inclusion probability satisfies or exceeds a conjunction-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)), or (ii) if the out-of-domain-inclusion probability does not satisfy the out-of- domain-inclusion threshold, randomly selecting a second distinct in-domain utterance from the plurality of distinct single-intent in-domain utterances of the first corpus of utterances (if a position addition in the form of an other domain dictionary entry does not make sense via the lack of a sufficient probability (i.e., does not satisfy some required threshold), another addition is selected randomly which includes a second in-domain entry among a next possibility, Paragraphs 0014-0017; note that while this limitation (i.e., “if the out-of-domain-inclusion probability does not satisfy the out-of-domain-inclusion threshold…”) has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential)).
With respect to Claim 7, Fink further discloses:
Each of the plurality of distinct single-intent in-domain utterances of the first corpus comprise a single-intent in-domain utterance, and each of the plurality of distinct single-intent out-of-domain utterances of the second corpus comprise a single-intent out-of-domain utterance (each of the entries in the first intent domain corpus comprise written utterances for that first domain (e.g., sports) while each of the entries of the other intent domain corpus comprise written utterances for the second domain (e.g., food), Paragraph 0014, while Kim discloses the utterances of multiple intents (e.g., intent x and intent y) combined for implementation in a multi-domain intent training sentence as applied to claim 1).
Claim 17 contains subject matter similar to Claim 1, and thus, is rejected under similar rationale.  The only difference between these two claims is that the various corpora are sourced in claim 17 instead of simply being identified in claim 1 which is addressed by the various dictionaries being sourced by the training data generation program (Paragraphs 0012 and 0014) in Fink.  The term forming in claim 1 has also replaced by constructing which does not amount to a difference between the claims as these terms are being used synonymously.
Claim 18 contains subject matter similar to Claim 6, and thus, has been rejected under similar rationale.
Claim 19 contains subject matter similar to Claim 1, and thus, is rejected under similar rationale.  Also, the additional structural components of claim 19 are addressed (0014 and 0023; Fig. 1, Elements 132 and 134) and a machine learning system being implemented by a distributed network of computers (Paragraph 0032) wherein the spoken dialogue system is taught by Kim as applied to claim 1.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al in view of Kim et al and further in view of Tonetti et al (U.S. PG Publication:  2020/0019641).
With respect to Claim 8, Fink et al in view of Kim teaches the method for generating a machine learning training corpus for multiple domains as applied to Claim 1.  Fink in view of Kim does not specifically teach that the multi-domain training data is used to train a span-predicting utterance segmentation model, wherein the span-predicting utterance segmentation model classifies each distinct utterance span of a subject multi-intent utterance that forms a complete semantic expression within the subject multi-intent utterance.  Tonetti, however, discloses utilizing a corpus of multi-intent training data to train a partitioning model that partitions a multi-intent semantic spoken expression into partitions/spans according to boundaries of the respective intents (Paragraphs 0023, 0030-0032, 0036, and 0062).
Fink, Kim, and Tonetti are analogous art because they are from a similar field of endeavor in the training natural language processing systems.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Fink in view of Kim with the partitioning model taught by Tonetti in order to (Tonetti, Paragraph 0038).
With respect to Claim 9, Tonetti further discloses:
Receiving an input multi-intent utterance at the machine learning-based dialogue system (receiving a multi-intent user utterance at a machine learning trained dialogue system, Paragraphs 0018-0020, 0032, and 0036); predicting two or more boundary classification labels for two or more distinct tokens of the input multi-intent utterance (performing prediction on the user utterance to identify and label two intent partition tokens according to boundaries, Paragraphs 0023, 0030-0032, 0036, and 0062); and segmenting, at two or more boundary classification labels, the input multi-intent utterance into two or more distinct single-intent utterance components (partitioning the user utterance into two or more intent portions based upon the identified intent boundaries, Paragraphs 0023, 0030-0032, 0036, and 0062).
With respect to Claim 10, Tonetti further discloses:
 Providing each of the two or more distinct single-intent utterance components to one of a plurality of concurrently operating distinct single-intent machine learning classifiers; and generating by each respective one of the plurality of concurrently operating distinct machine learning classifiers an intent classification label for each of the two or more distinct single-intent utterance components (applying a classification system including multiple separate intent class classifiers to each of the partitioned segments of the user utterance where the particular intent class classifiers pertinent to the particular user utterance yield labels for the respective partitions, Paragraphs 0020, 0024-0025, 0037, 0067-0068).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al in view of Kim et al and further in view of Hakkani-Tur et al (U.S. PG Publication:  2017/0372199).
With respect to Claim 11, Fink et al in view of Kim teaches the method for generating a machine learning training corpus for multiple domains in a spoken dialogue system as applied to Claim 1.  Fink in view of Kim does not specifically recite that the generated corpus is used to train a joint model for multiple distinct machine learning tasks comprising an intent machine learning classifier and a slot segment machine learning model as is set forth in claim 11.  Hakkani-Tur, however, discloses using training data to train such a joint model that performs distinct tasks comprising an intent machine learning classifier that predicts an intent label for a target utterance and a slot segment machine learning model that predicts a slot label that identifies a semantic concept of a given segment of the target utterance (performing joint training on a machine learning dialogue system comprising an intent prediction classifier and a slot filling model that identifies utterance portions as values to semantic slots in a semantic frame, Paragraphs 0020, 0026, 0071 0084, 0087, 0096, 0098, and 0105).
Fink, Kim, and Hakkani-Tur are analogous art because they are from a similar field of endeavor in the training natural language processing systems.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Fink in view of Kim with the joint training of intent and slot filling models as taught by Hakkani-Tur in order to provide a predictable result in the form of more efficient training which increases the accuracy of speech recognition/understanding by (Hakkani-Tur, Paragraphs 0072 and 0098).
With respect to Claim 14, Hakkani-Tur further discloses:
Training a joint model with segmentation using the multi-intent training corpus comprising synthetic multi-intent utterances, where the joint model with segmentation performs multi-distinct machine learning tasks, the joint model with segmentation including (i) a combination of a segmentation model, (ii) an intent classification model, and (iii) a slot value classification model (performing training on a joint model comprising domain segmentation, an intent prediction classifier for the identified domain and a slot filling model that identifies utterance portions as values to semantic slots in a semantic frame for an identified intent, Paragraphs 0020, 0026, 0071 0084, 0087, 0096, 0098, and 0105; see also the multi-intent training corpus generated from the process as applied claim 1 and taught by Fink and Kim).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al in view of Kim et al in view of Hakkani-Tur et al and further in view of Tonetti et al.
With respect to Claim 15, Fink in view of Kim and further in view of Hakkani-Tur discloses teaches the method for generating a machine learning training corpus for multiple domains in a spoken dialogue system and training a joint model using such a training corpus as applied to Claim 14.  Fink in view of Kim and further in view of Hakkani-Tur does not recite the consideration of an aggregated span threshold as is set forth in claim 15.  Tonetti, however, further discloses:
(receiving a multi-intent user utterance at a machine learning trained dialogue system, Paragraphs 0018-0020, 0032, and 0036); and identifying whether the input multi-intent utterance comprises a long, multi- intent utterance based on an aggregated span threshold, wherein the long, multi-intent utterance relates to a subject multi-intent utterance in which an aggregate of multiple distinct utterance spans of the subject multi-intent utterance satisfies or exceeds an aggregated span threshold (identifying that the input utterance should be processed on a multi-intent long utterance path based upon the identification of multiple spans of topics is equal to two or more wherein otherwise the utterance is processed using an alternative path, Paragraph 0029; see also processing paths featured in Fig. 1).
Fink, Kim, Hakkani-Tur, and Tonetti are analogous art because they are from a similar field of endeavor in the training natural language processing systems.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Fink in view of Kim in view of Hakkani-Tur with the multi-intent utterance detection taught by Tonetti in order to provide a predictable result in the form of better ensuring that a dialogue system detects and responds to all relevant intents in user input (Tonetti, Paragraph 0038).
With respect to Claim 16, Tonetti further discloses:
 If the input multi-intent utterance comprises the long multi-intent utterance, providing the long multi-intent utterance as input into the joint model with segmentation; at the joint model with segmentation, (i) predicting two or more boundary classification labels for two or more distinct tokens of the long multi-intent utterance, Page 45 of 50CLNC-Po9-US2 (ii) predicting an intent classification label and (iii) a slot value classification label for each identified token partitions and labels two intent partition tokens according to boundaries, Paragraphs 0023, 0030-0032, 0036, and 0062; wherein Hakkani-Tur provides the joint model that additionally determines slot filling values as applied to Claim 14; note that while this claim has been addressed by the prior art in the interest of compact prosecution, it is not required to be addressed by the prior art to render the subject matter obvious because it represents a contingent limitation in a method claim. See Ex parte Schulhauser; Appeal 2013-007847 (PTAB April 28, 2016) (precedential))).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652